         Case 3:20-cv-00413-HZ           Document 49   Filed 01/22/21   Page 1 of 2




Lauren M. Rule (OSB # 015174)
Elizabeth H. Potter (OSB # 105482)
Andrew R. Missel (OSB # 181793)
ADVOCATES FOR THE WEST
3701 SE Milwaukie Ave., Ste. B
Portland, OR 97202
(503) 914-6388
lrule@advocateswest.org
epotter@advocateswest.org
amissel@advocateswest.org

Attorneys for Plaintiffs




                       IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF OREGON
                                    PORTLAND DIVISION


 WATERWATCH OF OREGON,                             Case No.: 3:20-cv-413-HZ
 NORTHWEST ENVIRONMENTAL
 DEFENSE CENTER, and
 WILDEARTH GUARDIANS,

                           Plaintiffs,

 v.                                                NOTICE OF VOLUNTARY
                                                   DISMISSAL: RULE 41(a)(1)(A)(i)
 U.S. ARMY CORPS OF ENGINEERS
 and R.D. JAMES, in his official capacity
 as Assistant Secretary of the Army (Civil
 Works),

                           Federal Defendants,

 and

 OREGON WATER UTILITY COUNCIL and
 OREGON FARM BUREAU FEDERATION,

                     Intervenors-Defendants.
_____________________________________


NOTICE OF VOLUNTARY DISMISSAL
         Case 3:20-cv-00413-HZ          Document 49       Filed 01/22/21     Page 2 of 2




                           NOTICE OF VOLUNTARY DISMISSAL

       Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i), Plaintiffs hereby voluntarily

dismiss this case without prejudice.1 Plaintiffs have received much of the practical relief sought

in their Complaint through the modifications made to the Army Corps of Engineers’ reallocation

plan. See ECF No. 48 at 1. For that reason, Plaintiffs have decided not to pursue this litigation

any further and voluntarily dismiss the case.

       Although this notice deprives this Court of jurisdiction to address the merits of this case,

Am. Soccer Co., Inc. v. Score First Enters., 187 F.3d 1108, 1112 (9th Cir. 1999), this Court “may

consider collateral issues after [this] action is no longer pending.” Cooter & Gell v. Hartmarx

Corp., 496 U.S. 384, 395 (1990). In particular, this Court may consider a request for attorney’s

fees submitted by Plaintiffs. Id.; 16 U.S.C. § 1540(g)(4); Fed. R. Civ. P. 54(d).




Dated: January 22, 2021                                      Respectfully submitted,

                                                             /s/ Andrew R. Missel
                                                             Lauren M. Rule (OSB # 015174)
                                                             Elizabeth H. Potter (OSB # 105482)
                                                             Andrew R. Missel (OSB # 181793)
                                                             ADVOCATES FOR THE WEST
                                                             3701 SE Milwaukie Ave., Ste. B
                                                             Portland, OR 97202
                                                             Tel: (503) 914-6388

                                                             Attorneys for Plaintiffs




1
 Plaintiffs retain the right to voluntarily dismiss this case without prejudice through notice
because no party has filed an answer or a motion for summary judgment. See, e.g., Am. Soccer
Co., Inc. v. Score First Enters., 187 F.3d 1108, 1111–12 (9th Cir. 1999). Intervenor-Defendant
Oregon Farm Bureau Federation filed a proposed answer along with its motion to intervene, see
ECF No. 28-1, but never filed a final answer, and the other parties have not filed answers.

NOTICE OF VOLUNTARY DISMISSAL                                                                         1
